Citation Nr: 1512202	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 with additional service in the Army Reserves from March 1984 to April 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDING OF FACT

Despite the Veteran's complaints of difficulties with hearing, especially in social situations, the Veteran's bilateral hearing loss has been manifested at worst by Level I hearing acuity in the right ear (poorer) and Level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings - Hearing Loss

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Analysis - Schedular

The Veteran's bilateral hearing loss is rated under the criteria of Diagnostic Code 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests (Maryland CNC) together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz). The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85. 

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86. VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  However, neither of the VA examinations showed such findings, so this provision is inapplicable.

In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Currently, the Veteran has service-connected bilateral hearing loss with a noncompensable rating.  However, asserts that his hearing loss has worsened and that he wears a hearing aid in his right ear. 

As described above, the rating criteria are based on objective tests and not just on the Veteran's subjective statements of worsening.  The initial VA examination in July 2010 close in time to the underlying claim to reopen, revealed scores consistent with a noncompensable rating.  The Veteran had average puretone thresholds of 42.5 dB and speech recognition of 100 percent in the right ear and puretone threshold of 40 dB and speech recognition of 92 percent in the left ear.  Table VI puts the Veteran's right and left ear both at Level I consistent with a noncompensable rating.  

After the Veteran continued complaints of worsening and being fitted with a right ear hearing aid, VA scheduled the Veteran for another examination three years later in May 2013.  Although the second examination supports the Veteran's contention of worsening hearing, the severity of hearing loss continued to be consistent with a noncompensable hearing. The Veteran had average puretone thresholds of 45 dB and speech recognition of 100 percent in the right ear and puretone threshold of 42 dB and speech recognition of 100 percent in the left ear. Both ears are at Level I.  

In spite of the Veteran's complaints, the objective record does not indicate entitlement to a compensable rating. 

The Board also considered the applicability of higher ratings, but found that none other applied. Only Diagnostic Code 6100 applies to hearing loss and provides the best measure of the Veteran's current level of severity.

B.  Extraschedular Considerations

This case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the record does not reflect that the average industrial impairment from the Veteran's disabilities would be in excess of that contemplated by the assigned rating.

 The Veteran's hearing loss disability has been manifested by loss of hearing acuity of the levels described above.  He has reported that his hearing loss has resulted in difficulty understanding speech in social situations.  However, such manifestations are reasonably contemplated by the schedular criteria for the Veteran's noncompensable rating under DC 6100, which contemplate hearing loss disability of the nature and severity of that measured. 

The Veteran also has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate and are based on objective audiological testing. With respect to functional limitations, the Board finds no evidence that his limitations are greater than those with hearing loss of the same, objectively-verified severity. Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.

 The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

II.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran.  The contents of the January 2010 notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, and included a discussion of the special requirements for an underlying issue related to the reopening of claims based on new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post-service VA and private treatment records with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded two VA examinations evaluating the severity of his hearing loss, which were conducted in July 2010 and May 2013.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Board finds that another examination is not warranted despite the last examination being conducted nearly two years.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Since the most recent May 2013 examination, the Veteran has made no statements of record that indicate a worsening of his hearing than already shown.  Additionally, there is no medical evidence demonstrating additional complaints or symptoms of worsening, which would warrant another examination.  In the Veteran initial application for reopening of the prior service connection claim, and subsequent appeal, the Veteran repeatedly made statements that no other information was available to adjudicated the claim.  From the VA and private treating evidence submitted by the Veteran.  Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  



ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


